DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 01/19/2022. Before this action, the claims stood rejected under 35 U.S.C. 101 (Double Patenting).

Response to arguments
The rejections to claims 1-6 are moot since the claims are cancelled. The double patenting rejections of claims 7-18 are overcome by the terminal disclaimer filed 01/19/2022.

Reasons for Allowance
Claims 7-18 are allowable over the prior art and recite patent eligible subject matter for the reasons set forth in the Notice of Allowance for 15/387,354 on 03/04/2020. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626